
	
		I
		112th CONGRESS
		1st Session
		H. R. 3182
		IN THE HOUSE OF REPRESENTATIVES
		
			October 13, 2011
			Mr. Young of Alaska
			 introduced the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure
		
		A BILL
		To designate the United States courthouse located at 222
		  West 7th Avenue in Anchorage, Alaska, as the James M. Fitzgerald United
		  States Courthouse.
	
	
		1.DesignationThe United States courthouse located at 222
			 West 7th Avenue in Anchorage, Alaska, shall be known and designated as the
			 James M. Fitzgerald United States Courthouse.
		2.ReferencesAny reference in a law, map, regulation,
			 document, paper, or other record of the United States to the United States
			 courthouse referred to in section 1 shall be deemed to be a reference to the
			 James M. Fitzgerald United States Courthouse.
		
